      Case 4:21-cv-01370 Document 8 Filed on 05/27/21 in TXSD Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


LAWRENCE SCOTT,                     )
an individual,                      )
                                    )                Case No.: 4:21-cv-01370
       Plaintiff,                   )
v.                                  )
                                    )
HOUSTON COMMUNITY COLLEGE           )
FOUNDATION,                         )
a Texas Non-Profit Corporation,     )
                                    )
and                                 )
                                    )
HOUSTON COMMUNITY                   )
COLLEGE SYSTEM,                     )
a Texas Non-Profit Corporation,     )
                                    )
       Defendants.                  )
____________________________________)

                              FIRST AMENDED COMPLAINT

       Plaintiff, LAWRENCE SCOTT, through his undersigned counsel, hereby files this First

Amended Complaint and sues HOUSTON COMMUNITY COLLEGE FOUNDATION, a Texas

Non-Profit Corporation, and HOUSTON COMMUNITY COLLEGE SYSTEM, a Texas Non-

Profit Corporation, for injunctive relief, attorneys’ fees and costs pursuant to 42 U.S.C. § 12181

et seq., (“AMERICANS WITH DISABILITIES ACT” or “ADA”) and alleges:

                               JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (the “ADA”). This Court is vested

with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has supplemental

jurisdiction over the subject matter of all other claims pursuant to 28 U.S.C. §1367(a).
      Case 4:21-cv-01370 Document 8 Filed on 05/27/21 in TXSD Page 2 of 7




       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), because the

Defendants’ Property, which is the subject of this action, is located in Harris County, Texas.

       3.      Plaintiff, LAWRENCE SCOTT (hereinafter referred to as “MR. SCOTT” or

“Plaintiff”), is a resident of the State of Texas in Harris County.

       4.      MR. SCOTT is a qualified individual with a disability under the ADA. In 2002,

MR. SCOTT suffered a severe injury to his neck resulting in trauma to his C5 and C7 vertebrae.

MR. SCOTT is paralyzed from the waist down.

       5.      Due to his disability, Plaintiff is substantially impaired in several major life

activities, such as walking and standing, and requires a wheelchair for mobility.

       6.      Defendant, HOUSTON COMMUNITY COLLEGE FOUNDATION, a Texas

Non-Profit Corporation (hereinafter referred to as “Defendants”), is registered to do business in

the State of Texas. Upon information and belief, Defendant is the owner, lessor and/or operator

of the real property and improvements which are the subject of this action, to wit: the “Property,”

Woodridge Plaza, generally located at 6969 Gulf Freeway, Houston, Texas 77087.

       7.      Defendant, HOUSTON COMMUNITY COLLEGE SYSTEM, a Texas Non-

Profit Corporation (hereinafter referred to as “Defendants”), is registered to do business in the

State of Texas. Upon information and belief, Defendant is the owner, lessor and/or operator of

the real property and improvements which are the subject of this action, to wit: the “Property,”

Woodridge Plaza, generally located at 6969 Gulf Freeway, Houston, Texas 77087.

       8.      All events giving rise to this lawsuit occurred in the Southern District of Texas.

                                          COUNT I
                             (VIOLATION OF TITLE III OF THE ADA)

       9.      Plaintiff realleges and incorporates into this cause of action each and every


                                                     2
      Case 4:21-cv-01370 Document 8 Filed on 05/27/21 in TXSD Page 3 of 7




allegation contained in the previous paragraphs of this First Amended Complaint.

       10.     The Property, a retail shopping plaza, is open to the public and provides goods

and services to the public.

       11.     Plaintiff has visited the Property multiple times and attempted to utilize the goods

and services offered at the Property and plans to return to the Property in the near future.

       12.     During his most recent visit, MR. SCOTT experienced serious difficulty

accessing the goods and utilizing the services therein due to the architectural barriers discussed

in this First Amended Complaint. Moreover, but for the inaccessible condition of the Property,

Plaintiff would like to visit the Property more often.

       13.     Due to the barriers, Plaintiff has been unable to, and continues to be unable to,

enjoy full and equal access to good and services offered at the Property, owned, leased, and/or

operated by Defendants. Additionally, MR. SCOTT continues to desire to visit the Property, but

fears that he will again encounter serious difficulty and safety hazards due to the barriers

discussed herein which still exist.

       14.     Defendants have discriminated, and continue to discriminate, against Plaintiff in

violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et seq. by excluding and/or

denying Plaintiff the benefits of the goods and services located on the Property by failing to

provide and/or correct the following barriers to access which Plaintiff personally observed,

encountered, and which hindered his access:

             A.      Plaintiff personally encountered inaccessible parking designated for disabled

                     use throughout the Property due to excessive slopes.          Specifically, the

                     designated parking spaces and access aisles in front of Todo Jewelry, King

                     Dollar, Nancy’s Cakes and the Medical Clinic all have excessive slopes.

                                                     3
      Case 4:21-cv-01370 Document 8 Filed on 05/27/21 in TXSD Page 4 of 7




                      This condition made it difficult for Plaintiff to safely park and transfer out of

                      his vehicle and increased his risk of fall;

             B.       Plaintiff personally encountered inaccessible parking throughout the

                      Property due to lack of signage or faded signage. Specifically, there is a

                      lack of signage in front of Todo Jewelry, King Dollar and Nancy’s Cakes.

                      There is also faded signage in front of Nancy’s Cakes and in front of the

                      Medical Clinic. This condition made it difficult for Plaintiff to identify the

                      designated disabled parking areas;

             C.       Plaintiff personally encountered inaccessible curb ramps throughout the

                      Property due to excessively sloped side flares and pavement in disrepair.

                      Specifically, the curb ramps in front of Nancy’s Cakes and the Medical

                      Clinic have excessively steep side flares. These barriers made it difficult

                      and unsafe for Plaintiff to maneuver over the ramps and increased his risk of

                      fall;

             D.       Plaintiff personally encountered inaccessible rest room at Ruchis Taqueria

                      due to narrow toilet stall, lack of rear grab bar, incorrect sink faucet

                      hardware, and lack of knee clearance under sink.

       15.        Upon information and belief, there are other current violations of the ADA and

the ADA Accessibility Guidelines (“ADAAG”) at the Property, and only after a full inspection is

performed by the Plaintiff or Plaintiff’s representatives can all said violations be identified.

       16.     To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

                                                      4
      Case 4:21-cv-01370 Document 8 Filed on 05/27/21 in TXSD Page 5 of 7




       17.     Independent of his intent to return as a patron to the Property, Plaintiff

additionally intends to return to the Property as an ADA tester to determine whether the barriers

to access stated herein have been remedied.

       18.     Removal of the barriers to access located on the Property is readily achievable,

structurally feasible and easily accomplishable without placing an undue burden on Defendants.

       19.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       20.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendants.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendants and requests the

following injunctive and declaratory relief:

       A.      That the Court declare that the Property owned, leased, and/or operated by

               each Defendants is in violation of the ADA;

       B.      That the Court enter an Order directing each Defendants to alter their

               facility to make them accessible to and useable by individuals with

               disabilities to the full extent required by Title III of the ADA;

       C.      That the Court enter an Order directing each Defendants to evaluate and

               neutralize its policies and procedures towards persons with disabilities for

               such reasonable time so as to allow each Defendants to undertake and

               complete corrective procedures;

                                                        5
      Case 4:21-cv-01370 Document 8 Filed on 05/27/21 in TXSD Page 6 of 7




       D.     That the Court award reasonable attorneys’ fees, costs (including expert

              fees), and other expenses of suit, to the Plaintiff; and

       E.     That this Court award Plaintiff such other additional and proper relief as

              may be just and equitable.

                                     By:     /s/ Louis I. Mussman        .




                                             Louis I. Mussman
                                             Attorney-in-charge
                                             S.D. TX No. 2274288
                                             Ku & Mussman, P.A.
                                             18501 Pines Boulevard, Suite 209-A
                                             Pembroke Pines, FL 33029
                                             Tel: (305) 891-1322
                                             Fax: (954)686-3976
                                             Louis@kumussman.com

                                             and

                                             John K. Grubb
                                             Attorney
                                             Local Counsel
                                             State Bar No. 08553500
                                             5000 Montrose Blvd., # 500
                                             Houston, Texas 77006
                                             Tel: (713) 702-1808
                                             johnkgrubb@grubblegal.com

                                             Attorneys for Plaintiff


                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27th day of May, 2021, I electronically filed the foregoing

with the Clerk of Court by using CM/ECF system and a true and correct copy will be served via U.S.

Mail and Email to the following:

Jonathan G. Brush
Amy Demmler
Rogers, Morris & Grover, L.L.P.

                                                    6
      Case 4:21-cv-01370 Document 8 Filed on 05/27/21 in TXSD Page 7 of 7




5718 Westheimer, Suite 1200
Houston, Texas 77057
jbrush@rmgllp.com
ademmler@rmgllp.com
                              By:   /s/ Louis I. Mussman   .




                                    Louis I. Mussman




                                         7
